DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
	Applicant argues that the Boyle et al. US 6695865 fails to disclose the expanding basket being designed to shift from a collapsed configuration when restrained to a self-expanding configuration as a result of no longer being restrained.  
Examiner notes that the primary reference, Teeft et al. WO 2015/013238, discloses a self-expandable basket (page 8, lines 12-14), and is only being modified to include a tubular member having a lumen defining a guidewire port at the distal end portion.  However, Boyle still discloses a self-expandable frame, or graft member (graft or embolic basket 16, column 3, line 38).  Boyle discloses the arm members 18 coupled to the proximal end of the graft member 16 (column 3, lines 53-55), and shifting the arm members to cause the graft member 16 to undergo a geometric change and to enlarge (column 5, lines 11-35), it additionally discloses the expansion may permit self-expansion of the graft member with the release of the constraining force exerted by the arms (column 5, lines 30- 35, or alternatively for example, graft 52 may be fabricated from a self-expanded material, column 7, lines 49-53).  Therefore, the graft member or basket may be considered to self-expand from a first configuration when restrained (with arms 18) and a second configuration as a result of no longer being restrained (by arms 18).  Boyle discloses the graft member may be fabricated of superelastic materials, plastically deformable materials, or self-expanding materials (abstract).  
	Applicant argues that the Boyle fails to disclose the guidewire port being configured to allow a guidewire to be advanced therethrough relative to a distal end region of the self-expandable frame. However, the Examiner respectfully disagrees.  The guidewire port (through catheter or elongate member 14 within frame 16, figure 2) is configured to allow a guidewire to be advanced therethrough 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-10, 12, 13, 16-19 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teeft et al. WO 2015/013238 in view of Boyle et al. US 6695865.
Regarding claims 1, 12, 13, and 24, Teeft et al. discloses a medical device, comprising: 
an insertion sleeve 120 capable of being slid over the frame in order to shift the frame to the first configuration (collapsed within the sleeve 120, page 8, lines 7-10), and the frame shifts into the self-expanded configuration upon sliding out of the sleeve (once ejected from sleeve 120, page 8, lines 10-15, self-expanding, page 8, line 13);
a self-expanding frame (for example, 310) the self-expanding frame being designed to shift from a first configuration when restrained to a self-expanded configuration when no longer being restrained (page 3, lines 13-17); a cover 320 over a portion of the frame; a plurality of apertures along the frame (figure 3A, between portions of the frame struts 310); and wherein the cover is configured to cover one or more of the plurality of apertures such that the frame will align the guidewire port with an opening in a heart valve when the frame is positioned within a body lumen (figures 1, 3A, page 1, lines 11-15).

Boyle et al. teaches a medical device having a self-expandable frame 16 (abstract, column 5, lines 21-35) and a tubular member 14 having a lumen therein and a distal end portion (figure 2), the distal end portion defining a guidewire port (for guidewire 12, figure 2), the guidewire port extending within the end region of the self-expandable frame (figure 2) and is configured to allow a guidewire 12 to be advanced therethrough relative to a distal end region of the frame and away from the medical device (guidewire 12 extending therethrough, figures 1, 2).  The tubular member extends within the expandable frame to connect and control the device once expanded (with arm members 18), and further provides a lumen for a guidewire 12.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Teeft et al. with an elongate member having a guidewire lumen extending within the frame as it is well known in the art, as taught by Boyle et al. in order to provide a structure for holding an expandable member of Teeft et al. in position once ejected from a sheath in order to protect a guidewire from causing damage to the surrounding tissue (as shown in figure 1A of Teeft et al., without the expandable member in position).

Regarding claim 4, Teeft et al. discloses the frame including a nickel-titanium alloy (page 3, lines 13-14).
Regarding claim 5, Teeft et al. discloses the cover being configured to funnel blood flow toward the plurality of apertures (through funnel shape, figure 3A).
Regarding claim 6, Teeft et al. discloses the cover extending circumferentially around the frame (figure 3A).
Regarding claim 7, Teeft et al. discloses the frame includes a base and an end region, and the cover being positioned adjacent to the end region of the frame (figure 3A, for example, base can be considered the portion having a smaller diameter).
Regarding claim 8, Teeft et al. discloses wherein the frame includes a base and an end region (figure 3A), and a section of the frame adjacent to the base of the frame is free of the cover (no cover over open apertures, figure 3A).
Regarding claim 9, Teeft et al. discloses the cover including a fabric (page 12, line 31-page 13, line 3).
Regarding claim 10, Teeft et al. discloses the cover being disposed along an outer surface of the frame, an inner surface of the frame, or both (page 13, lines 4-10).
Regarding claims 16, 23 and 25, Teeft et al. discloses self-centering medical device, comprising:
a self-expanding basket (for example, frame 310) the basket having a self-expandable distal end (for example, a basket being self-expandable, page 8, lines 12-14, figure 1B),
a sleeve 120 disposed about the self-expanding basket, the sleeve being slidable between a first position disposed over the basket (for example, device frame is collapsible within the sleeve during insertion, page 8, lines 7-10), the basket being designed to shift between a collapsed configuration when 
a cover 320 over a portion of the basket; and
wherein a plurality of apertures are formed in a portion of the self-expanding basket; and the cover is configured to cover some of the plurality of apertures such that when the basket is positioned in a blood vessel adjacent the heart valve, the flow of blood will be directed toward the plurality of apertures such that the distal guidewire port with align with an opening in the heart valve (figures 1, 3A, page 1, lines 11-15, page 3, lines 25-30, page 9, lines 26-35; page 13, lines 4-15; the number of apertures and cover will direct blood flow through the centering device, a cover may be attached around the device and configured to cover apertures as different configurations are realized to provide hybrid designs).  
Teeft et al. teaches ejecting an self-expandable basket (frame 320) from collapsed position in sleeve 120 to an expanded position when released from the sleeve 120 (figure 1B), where the sleeve would be proximally translated relative to the basket (in order to eject the basket from the catheter), the distal end of the basket being expanded away from the guidewire as a result of no longer being restrained (when ejected from catheter, basket being self-expandable, page 8, lines 12-14).  The guidewire 130 and expandable basket 310 are independently ejected from the insertion sleeve 120 and must be connected to the device in some manner.  Teeft et al. teaches the axial lumen of the frame is configured to transmit a guidewire, catheter, or other elongate device therethrough (page 9, lines 15-16), but does not explicitly disclose how the expandable member is connected to the device once ejected from the catheter.  Specifically, Teeft et al. does not disclose a tubular member or shaft having a lumen defined therein and a distal end portion, the distal end portion defining a guidewire port the 
Boyle et al. teaches a medical device having a self-expandable frame 16 (abstract, column 5, lines 21-35) mounted over an elongate member or shaft 14, the elongate member or shaft having a lumen therein and a distal end portion (figure 2), the distal end portion defining a guidewire port (for guidewire 12, figure 2), the distal end portion of the tubular member or shaft extending within the end region of the self-expandable frame (figure 2), the frame 16 having a proximal base member attached to the shaft (figure 2, with arms 18), the guidewire port extending within the basket distally beyond the base member of the basket (shaft 14 with lumen extends within the basket, past the proximal base (figures 1, 2), guidewire port (through catheter or elongate member 14 within frame 16, figure 2) is configured to allow a guidewire to be advanced therethrough relative to a distal end of the self-expandable frame (guidewire is advanced through the elongate member, and may be moved relative to the frame 16, figures 1 and 2, column 3, lines 34-40).   The tubular member or shaft extends within the expandable frame to connect and control the device once expanded (with arm members 18), and further provides a lumen for a guidewire 12.  
Examiner notes that Teeft et al. does not disclose the shaft having a guidewire lumen and therefore does not explicitly disclose the sleeve being proximally translatable relative to the shaft, the basket self expanding when the sleeve translates toward the proximal end of the shaft.  However, Teeft et al. does disclose the sleeve being proximally translatable relative to the frame, and in combination with Boyle et al., it would be capable of having the sleeve being proximally translatable relative to the shaft, as the shaft with the guidewire lumen is within the frame, the basket being configured to self-expand (Teeft et al., page 8, lines 12-14; or Boyle, graft or embolic basket 16, column 3, line 38).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Teeft et al. with an shaft having a guidewire lumen extending within the 
Regarding claim 17, Teeft et al. discloses the basket having a conical shape when in the expanded configuration (figure 3A).
Regarding claim 18, Teeft et al. discloses the cover extending circumferentially about a distal portion of the basket and wherein a proximal portion of the basket is free of the cover (no cover over the open apertures, figure 3A).
Regarding claim 19, Teeft et al. discloses the cover being disposed along an outer surface of the frame, an inner surface of the frame, or both (page 13, lines 4-10).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teeft et al. WO 2015/013238 in view of Boyle et al. US 6695865 and further in view of Wallace US 6315768.
Regarding claim 22, Teeft et al. and Boyle et al. discloses a sleeve 120 disposed about the basket, and the basket is in the collapsed configuration, but does not disclose a guide catheter.
Wallace discloses introduction of a sleeve 20 into a vessel, the sleeve being inserted through a guide catheter or sheath 14 (figure 2), to provide a guide catheter or sheath having the compatible side for the size of the device to be used within the procedure.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Teeft et al. and Boyle et al. with a guide catheter, as taught by Wallace, as it is well known in the art to provide a guide or protection for introduction of additional catheters or devices for a particular procedure.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418.  The examiner can normally be reached on Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/C.C.L/Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771